Citation Nr: 0705928	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from November 
1976 to July 1997.  This service included several periods of 
active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In order for the appellant to be eligible for service 
connection for disability claimed during his service, the 
record must establish by a preponderance of the evidence that 
he was disabled during active duty for training (ACDUTRA) due 
to a disease or injury incurred or aggravated in the line of 
duty or that he was disabled from an injury incurred or 
aggravated during inactive duty training (INACDUTRA).  See 
Mercado-Martinez v. West, 11 Vet. App. 415,419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2006).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2006).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4) (2006).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No.1 06419, § 301, redefined as active service 
a period of INACDUTRA during which an individual was disabled 
or dies from an acute myocardial infarction, cardiac arrest, 
or cerebrovascular accident.  However, that amendment has no 
bearing on this case, which involves an orthopedic 
disability.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (2006) (limiting the type of evidence accepted 
to verify service dates).

The appellant asserts that his currently diagnosed 
degenerative disc disease with radiculopathy is the result of 
an in-service injury involving a fall from a truck.  His 
service records have been obtained for all periods of 
service, including both ACDUTRA and INACDUTRA.  These records 
show that in June 1986 he injured his back falling out of a 
two and one-half ton truck.  He was assessed with low back 
strain/blunt trauma, and ordered to bedrest for observation.  
Subsequent records show that he received treatment for 
complaints of back pain assessed as lumbar strain in April 
and June 1989.  These records reference the appellant's 
initial back injury in June 1986.  

The appellant's civilian records show that he injured his 
back in June 1992, September 1993, and in April 1999, and 
that he was first diagnosed with degenerative disc disease in 
October 1993.  In June 1992, the appellant strained his back 
after lifting an object weighing approximately 60 pounds.  In 
September 1993, he injured his back after he was "fooling 
around" with several coworkers, one of whom picked up the 
appellant, twisting his back and causing it to "pop."  
Finally, the appellant injured his back in April 1999, after 
he fell 30 feet at a construction site.  

In this case the Board finds that the evidence tends to 
indicate that the appellant's initial back injury in June 
1986 was sustained during a period of active duty training, 
and that he could therefore be eligible for service 
connection for any identifiable residuals of that back 
injury.  

Having found that the appellant could be eligible for service 
connection for any residuals of the back injury sustained on 
duty in June 1986, the question before the Board is whether 
the appellant's current back disability is related to the 
injury sustained on active duty training in June 1986.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Here, a VA 
examiner had not yet opined as to whether the appellant's 
current back disability is related to the back injury 
sustained during active duty training in June 1986.  As any 
relationship is not clear to the Board, the Board finds that 
a remand for an examination and etiological opinion is 
necessary in order to fairly decide the merits of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an 
examination of his spine for the 
purpose of ascertaining whether his 
current back disability is related to 
the injury sustained on active duty 
training in June 1986.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  The 
examiner should review the reports of 
the non-service-related back injuries 
and opine as to whether it is as likely 
as not (50 percent probability or 
greater) that the veteran's current 
back disability (or any portion 
thereof) is in any respect related to 
his June 1986 injury or treatment in 
April 1989 and June 1989 for lumbar 
strain.  The rationale for all opinions 
must be provided.  If the examiner is 
unable to determine whether the 
appellant's current back disability is 
related to the 1986 injury, the report 
should so state.

2.  Then, readjudicate the claim for 
service connection for a low back 
disability.  If the decision remains 
adverse to the appellant, provide the 
appellant and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

